This is an appeal from a judgment of conviction after a trial by jury of the defendant of two crimes of grand larceny, second degree. The defendant first complains of a remark made, when several trial jurors were present during a recess, to the counsel for the defendant that he would need “ good luck ” in this ease. There is no further information as to whether the jurors were members of the panel trying the particular case or who supposedly made the remark or other necessary and pertinent facts. Under such circumstances, there is no merit to this contention. Secondly, the defendant alleges that the charge of the court as to felonious intent was such that it became a matter of law rather than a question of fact for the jury. Suffice it to say that at the request of the counsel for the defendant following the charge, the court further stated that criminal intent was a question of fact to be determined by the jury. We further determine from a reading of the charge of the court in context as to the issue of criminal intent that there was no error that would require a new trial nor was exception taken to that part of the charge. Judgment of conviction unanimously affirmed. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.